Citation Nr: 0604534	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to service-
connected disabilities of the left foot and left ankle.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a left ankle sprain, 
effective prior to August 27, 2003.

4.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a left ankle sprain, effective 
from August 27, 2003.

5.  Entitlement to a compensable evaluation for snapping 
tendons, extensor communis tendon to toes of the left foot.

6.  Entitlement to an effective date earlier than August 15, 
2000, for the grant of service connection for the residuals 
of a left ankle sprain.

7.  Entitlement to an annual clothing (shoes) allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and son


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1948.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was awarded an increased evaluation for his 
service-connected residuals of a left ankle sprain, from 10 
to 20 percent disabling, effective from August 27, 2003 by a 
November 2004 rating decision.

As indicated in the February 2004 Board remand, in July 29, 
2002 the veteran raised the claim of entitlement to 
unreimbursed medical expenses for his service-connected left 
foot disorder.  That issue has not been considered by the RO 
and is not ripe for appellate review; the issue is referred 
to the RO for appropriate development. 

Pursuant to a September 2005 motion and the Board's granting 
thereof in September 2005, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The issues of entitlement to an effective date earlier than 
August 15, 2000, for the grant of service connection for the 
residuals of a left ankle sprain, and entitlement to an 
annual clothing (shoes) allowance will be addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative joint 
disease of the lumbar spine and a private physician has 
related that current disability to the veteran's service-
connected disabilities of the left foot and ankle.

2.  The veteran suffered an injury to his right shoulder 
during service.

3.  A VA physician has diagnosed the veteran with adhesive 
capsulitis of the right shoulder and has related that current 
disability to the veteran's in-service injury to his right 
shoulder.

4.  Since the effective date of the grant of service 
connection, the residuals of a left ankle sprain have been 
manifested by marked limitation of motion without ankylosis.

5.  The snapping tendons, extensor communis tendon to toes of 
the left foot, are productive of moderate injury to the left 
foot.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine is 
proximately due to or the result of service-connected 
disabilities of the left foot and ankle.  38 C.F.R. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).

2.  Adhesive capsulitis of the right shoulder was incurred in 
service.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).

3.  Since the effective date of service connection, the 
criteria for a disability rating of 20 percent, but no 
higher, have been met for residuals of a left ankle sprain.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for a disability rating of 10 percent, but 
no higher, have been met for snapping tendons, extensor 
communis tendon to toes of the left foot.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  In April 2001, prior to 
the October 2001 RO decision that is the subject of this 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).  Additional issues were 
subsequently considered.  In February 2004 another VCAA 
letter was sent to the veteran providing proper notice and 
assistance in light of any prior deficiencies.  The veteran 
was also afforded additional notice in the November 2004 
Supplemental Statement of the Case.  In this regard, the 
Board is certain that adequate notice required by the law 
have been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided appropriate VA examinations in November 2000, 
January 2001, April 2001, and June 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the February 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file including the veteran's service medical and 
personnel records, private medical records dated from 1995 to 
2003; VA treatment records dated from 1974 to 2004; reports 
of VA examinations of the veteran conducted in 1950, 2000, 
2001, and 2001; testimony by the veteran, his spouse, and his 
son at a July 2002 videoconference hearing; and the 
contentions by the veteran and his representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding each of his claims.

I.  Degenerative Joint Disease of the Lumbar Spine
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  In order to establish service 
connection on a direct basis, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records are entirely negative 
for any complaints, findings or treatment referable to an 
injury to the low back or a low back disorder, including 
degenerative joint disease of the lumbar spine. The veteran's 
service discharge physical examination report reveals a 
normal spine. 

Regarding secondary service connection, the veteran is 
service-connected for disabilities of his left foot and left 
ankle.  The veteran also has a current disability of the 
lumbar spine, diagnosed at a June 2004 VA examination as 
degenerative disc disease of the lumbar spine.  In March 
2002, a private physician stated that the veteran's 
intermittent limping due to his left foot and ankle 
disabilities caused muscle strain and back pain.  This 
evidence is generally favorable to the veteran's claim.  
There is also some evidence against the veteran's claim.  At 
the June 2004 VA examination, the VA examiner opined that the 
veteran's current lumbar spine disability was not related to 
the veteran's service-connected disabilities.  However, the 
examiner did not address the March 2002 opinion.  Further, 
the examiner provided a rationale based upon the veteran's 
cervical spine disability rather than the veteran's current 
lumbar spine disability.

Although the statement by the private physician does not 
specifically state that the veteran's current lumbar spine 
disability results from his service-connected disabilities, 
the physician did note that the veteran had a current lumbar 
spine disability and did state that the veteran's limp 
produces symptoms in the lumbar spine.  "[A]n etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words."  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
The private physician's intent was to relate the veteran's 
current diagnosis to his service-connected disabilities.  
Resolving any doubt in the veteran's favor, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.

II.  Right shoulder disability
The veteran is also seeking service connection for a right 
shoulder disability.  At a June 2004 VA examination, the 
veteran was diagnosed with adhesive capsulitis of the right 
shoulder.  Thus, the veteran satisfies the initial criterion 
of having a current disability of the right shoulder.  The 
veteran has indicated that his right shoulder was injured 
during a fall in service.  The veteran is competent to attest 
to his own experiences, such as falling down, and his own 
symptoms, such as experiencing pain in his right shoulder.  
Although the veteran's available service medical records do 
not document the injury to his right shoulder during service, 
the veteran did file a claim in July 1950, reporting an 
injury to his right shoulder in September 1942.  This is 
evidence, provided relatively soon after the veteran's 
separation from service in September 1948, supports the 
veteran's claimed injury to his right shoulder.  Resolving 
doubt in the veteran's favor, the Board finds that the 
veteran suffered an injury to his right shoulder during 
service.  Finally, the veteran's current right shoulder 
disability of adhesive capsulitis has been related to the in-
service injury by a medical professional.  The VA clinician 
who examined the veteran in June 2004 opined that it was at 
least as likely as not that the veteran's current right 
shoulder disability was related to his injury in service.  
Accordingly, the evidences support a grant of service 
connection for adhesive capsulitis of the right shoulder.

III.  Residuals of a Left Ankle Sprain
The veteran has disagreed with the disability ratings 
assigned for his service-connected residuals of a left ankle 
sprain.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

From the effective date of the grant of service connection, 
August 15, 2000, to August 26, 2003, the veteran's service-
connected residuals of a left ankle sprain were evaluated as 
10 percent disabling under Diagnostic Code 5271 for moderate 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Since August 27, 2003, the veteran's 
service-connected residuals of a left ankle sprain have been 
evaluated as 20 percent disabling under Diagnostic Code 5271 
for marked limitation of motion of the ankle.  The normal 
ranges of motion of the ankle are dorsiflexion from zero to 
20 degrees and plantar flexion from zero to 45 degrees. See 
38 C.F.R. § 4.71, Plate II.  

At a November 2000 VA examination, left ankle range of motion 
studies indicated that plantar flexion was from 0 to 20 
degrees, and that dorsiflexion was from 0 to 15 degrees.  At 
a January 2001 VA examination, left ankle range of motion 
studies indicated that plantar flexion was from 0 to 20 
degrees, and that dorsiflexion was from 0 to 20 degrees.  
There is objective evidence of disabling pathology due to 
pain detected upon examination and by testimony of the 
veteran.

Considering the veteran's pain and resolving any doubt in 
favor of the veteran, the Board finds that the veteran has 
shown marked limitation of motion of his left ankle since the 
effective date of the grant of service connection.  Thus, the 
evidence supports a 20 percent disability rating under 
Diagnostic Code 5271 for the veteran's service-connected 
residuals of a left ankle sprain.  No higher disability 
rating is available under Diagnostic Code 5271.  The Board 
has considered other applicable diagnostic codes that provide 
for disability ratings greater than 20 percent, but the 
veteran has not shown ankylosis of the left ankle, as 
required for a higher rating under Diagnostic Code 5270, at 
any time since the effective date of the grant of service 
connection.  Additionally, there is no evidence of severe 
injury to muscle group XII, the anterior muscles of the left, 
so as to warrant a higher disability rating under Diagnostic 
Code 5312.  See 38 C.F.R. § 4.73, Diagnostic Code 5312.  
Therefore, the preponderance of the evidence is against a 
disability rating greater than 20 percent for the veteran's 
service-connected residuals of a left ankle sprain at any 
time since the effective date of the grant of service 
connection.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  Although the veteran has reported constant ankle pain 
with flare-ups, the Board finds that a 20 percent disability 
rating considers the veteran's functional loss, pain, and 
weakness resulting from his service-connected residuals of a 
left ankle sprain.  He has been rated based upon marked 
limitation of motion; whereas without the consideration of 
these additional symptoms, his limitation of motion is close 
to merely moderate limitation.

IV.  Snapping Tendons Extensor Communis Tendon to Toes of the 
Left Foot
The veteran is in receipt of a noncompensable disability 
evaluation for snapping tendons, extensor communis tendon to 
toes of the left foot, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 for other foot injuries.  Disabilities from other 
foot injuries are rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe.  Where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The medical evidence shows the veteran's complaints and 
symptoms include left foot pain, occasional swelling at the 
top of his left foot, left ankle instability, and cramps.  
The veteran has used a crutch or cane depending on the 
intensity of the left ankle problem.  He has suffered a 
twisting injury of the ankle and has been prescribed a 
prosthetic boot for instability.  Radiologic findings have 
confirmed a left navicular cyst, and there is evidence of 
some denervation in the peroneus longus and extensor hallucis 
longus muscles resulting in the instability of his left 
ankle.  Given this disability picture, and resolving any 
doubt in favor of the veteran, the Board finds that the 
veteran's service connected disability of the left foot is 
manifested by symptoms, apart from the limitation of motion 
of his left ankle, of instability and cramping that are 
moderate in degree.  The preponderance of the evidence is 
against a higher disability rating for moderately severe or 
severe foot injury.  The veteran's symptoms require him to 
use a cane only occasionally.  On VA examination in June 
2004, the veteran showed full motion of his toes, and there 
was no evidence of instability as the veteran walked.  There 
was no edema.  He had no calluses of the foot.  There was no 
breakdown of the foot, skin condition, or shoe wear.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine, claimed as secondary to service-connected 
disabilities of the left foot and left ankle is granted.

Entitlement to service connection for adhesive capsulitis of 
the right shoulder is granted.

A disability rating of 20 percent, but no higher, for the 
residuals of a left ankle sprain is granted, from the 
effective date of the grant of service connection, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A disability rating of 20 percent, but no higher, for 
snapping tendons, extensor communis tendon to toes of the 
left foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to an effective date 
earlier than August 15, 2000, for the grant of service 
connection for the residuals of a left ankle sprain, in his 
January 2005 substantive appeal, the veteran requested a 
hearing before a traveling Veterans Law Judge (VLJ) at the 
RO.  Although the veteran in an October 2005 statement 
rejected the offer for an additional hearing before a VLJ on 
issues that had been addressed in a July 2002 hearing, this 
statement does not withdraw the veteran's request for a 
hearing on the issue of entitlement to an earlier effective 
date because that issue was not pending at the time of the 
July 2002 hearing.

Regarding the veteran's claim of entitlement to annual 
clothing (shoes) allowance benefits, which was denied by the 
RO in an October 2001, the veteran has filed a timely notice 
of disagreement, received in January 2001, with that 
decision.  The RO has not issued a statement of the case 
(SOC) that addresses this issue.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  This action was also directed in 
the February 2004 Remand from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.:

1.  Regarding the issue of entitlement to 
an effective date earlier than August 15, 
2000, for the grant of service connection 
for the residuals of a left ankle sprain, 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO, 
in accordance with applicable law in the 
order that this request was received.

2.  Furnish a statement of the case 
regarding the issue of entitlement to an 
annual clothing (shoes) allowance to the 
veteran and his representative and give 
them the opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


